Citation Nr: 1643659	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-27 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served in active duty in the Army from January 1965 to January 1969 and in the Navy from April 1977 to December 1977.  

These matters come to the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Oakland, California.  

Given the evidence of record, the Board has characterized the Veteran's original claim of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Historically, a previous January 2006 RO decision granted the Veteran's claim of entitlement to service connection for bilateral hearing loss but denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran did not appeal that RO decision or submit new and material evidence within one year of the RO decision; therefore, it is final, and generally may not be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

Notwithstanding the above, VA regulations also provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2015).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records or any other relevant service department records are received after a prior final denial.  See id.  

In this case, following the January 2006 RO decision which denied the Veteran's claim of entitlement to service connection for tinnitus, service treatment records from his period of active service in the Navy from April 1977 to December 1977 were associated with the claims file.  Moreover, these newly received service treatment records contain the results of audiometric testing which were not previously on file; as such, they are relevant to the Veteran's tinnitus claim and fall within the scope of 38 C.F.R. §  3.156 (c)(1)(i).  Therefore, the claim for service connection for tinnitus must be reconsidered on a de novo basis.  38 C.F.R. § 3.156(c).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Although the Board regrets the additional delay, a remand is required for additional evidentiary development which is necessary prior to the Board's adjudication of the Veteran's claims on appeal.  Specifically, upon remand, VA must obtain afford the Veteran the opportunity to appear for relevant VA examinations, and in any event, obtain addendum opinions to reconcile the conflicting medical evidence of record regarding the Veteran's claims.  


I.  Tinnitus

Post-service private treatment records from April 2003 document the Veteran's complaints of tinnitus associated with his bilateral high frequency sensorineural hearing loss; moreover, the private physician stated that the most common cause of the Veteran's tinnitus was his high frequency hearing loss.  

Although the subsequent December 2005 VA examiner failed to provide a nexus opinion regarding the Veteran's bilateral hearing loss or tinnitus, it is notable that his opinion was rendered without a review of the claims file, including the April 2003 private opinion above.  As noted above, the RO subsequently granted service connection for the Veteran's bilateral hearing loss, but denied his claim for tinnitus; curiously, it does not appear that the RO considered the April 2003 private nexus opinion.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board is mindful that the Veteran apparently refused to appear at a December 2014 VA audiology examination.  Generally, when a Veteran fails to appear at a VA examination without good cause, a service connection claim will be adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655 (2015).  Nevertheless, given the private evidence of record which indicates that the Veteran's tinnitus may be associated with his service-connected bilateral hearing loss disability, he should be afforded the opportunity for an additional VA audiology examination upon remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, regardless if the Veteran appears at the requested examination, an expert medical opinion should be obtained which fully considers the relevant evidence of record.  


II.  Acquired Psychiatric Disorder  

Post-service VA treatment records from September 2012 document that the Veteran presented with PTSD symptoms and was referred for a mental health appointment.  Upon follow up in October 2012, he again presented with PTSD symptoms.  Additionally, mental health screening scores suggested that he had severe depression and that he was positive for PTSD.  The examining physician further noted that the Veteran first began experiencing symptoms of depression and PTSD after the Vietnam War.  

As noted above, VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim, and when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 U.S.C.A. § 5103A(d); Barr, 21 Vet. App. at 312.  The Board is mindful that the Veteran apparently refused to appear at a December 2014 VA psychiatric examination.  Generally, when a Veteran fails to appear at a VA examination without good cause, a service connection claim will be adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655 (2015).  Nevertheless, given the evidence above, which indicates that the Veteran may have depression and PTSD which are associated with his active service in the Vietnam War, he should be afforded the opportunity for an additional VA psychiatric examination upon remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, regardless if the Veteran appears at the requested examination, an expert medical opinion should be obtained which fully considers the relevant evidence of record.  

Finally, the Board is mindful that VA is obligated to make reasonable efforts to obtain records not in the custody of a Federal department or agency, such as from private medical care providers; such reasonable efforts will generally consist of an initial request for the records, and if the records are not received, at least one follow up request.  38 C.F.R. § 3.159(c)(1) (2015).  Additionally, outstanding VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c) (2015).  Given the Veteran's history of relevant private audiology and VA psychiatric treatment, any relevant and outstanding records must be obtained and associated with the claims file upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant private or VA treatment records, after obtaining authorization from the Veteran as necessary.  Ensure that all such pertinent records are associated with the claims file and all responses, positive or negative, are properly documented, and the Veteran is properly notified.  

2.  Following the above, schedule the Veteran for VA audiology and psychiatric examinations.  Regardless if the Veteran appears for such examinations, a relevant medical opinion should be provided.  The claims file must be made available to the examiners for review, and the examination reports should reflect that such review was accomplished.  All appropriate testing should be conducted and all pertinent findings reported.  A full and detailed rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  

Specifically, the VA examiners should provide the following opinions:

(a) Is it as likely as not (a 50 percent probability or greater) that the Veteran has any acquired psychiatric disorder, to include PTSD or depression, either currently or at any time since his claim was filed October 2009, which is related to his active service, including his reported stressor events.  

In rendering the above opinion, the examiner is must specifically reconcile any opinion rendered with VA treatment records which document mental health screening scores suggestive of severe depression and PTSD which began after his service in the Vietnam War.  

(b)(i)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus is proximately due to service-connected bilateral hearing loss?  

(b)(ii)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus has been aggravated by service-connected bilateral hearing loss?  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In rendering the above opinions, the examiner is must specifically reconcile any opinion rendered with private treatment records which document that his tinnitus is caused or associated with his service-connected bilateral hearing loss.  

3.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow a reasonable opportunity for response before returning the matters to the Board for further adjudication, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




